Summary of Non-Employee Director Compensation Effective January 2020

Annual Cash Retainer Fee1       $78,000 Annual Restricted Stock Unit (RSU)
Retainer (in common stock equivalent)2 $110,000 Non-Executive Chairman
Additional Annual Cash Retainer1 $40,000 Non-Executive Chairman Additional
Annual RSU Retainer 2 $40,000   Annual Retainer - Committee Member1: Audit
$12,000 Leadership Development and Compensation Committee $6,000
Nominating/Corporate Governance Committee $6,000     Additional Annual Retainer
for Committee Chairs1: Audit $15,000 Leadership Development and Compensation
$15,000 Nominating/Corporate Governance $15,000    Subsidiary Board Retainers1*:
Annual Retainer- Subsidiary Board Member** $9,000 Additional Annual Retainer-
Subsidiary Board Lead Director/Chairman*** $15,000

In the event of extraordinary circumstances resulting in an excessive number of
Board or Committee meetings beyond the typical number of meetings of a Board or
Committee in a given year, the Board retains discretion to pay an additional per
meeting fee of $1,500 to each attending non-employee director that is a member
of such Board or Committee.

1 Cash Retainers will be paid in two equal semi-annual installments: as soon as
practicable after the annual meeting of shareowners and the July Board of
Directors meetings.

2 Grants of the annual equity retainer in the form of restricted stock units
(RSUs) will be made at the time of the annual meeting of shareowners. The number
of RSUs will be based upon the closing price of a share of the Company’s common
stock on the date of the grant. The RSUs will accrue dividends and will vest on
the earlier of (i) the first anniversary of the grant date or (ii) the date of
the following annual meeting of shareowners. The RSUs will be prorated through a
director’s termination date if a director leaves the Board before the RSUs have
vested. Upon vesting, the RSUs and accrued dividends will be converted into
shares of NJR common stock. The cash and equity retainers are pro-rated for
directors who serve only a portion of the year.

* Subsidiary Boards include the Boards of Directors for New Jersey Natural Gas,
NJR Energy Services, NJR Clean Energy Ventures and NJR Energy Investments.

**Subsidiary Board Member Annual Retainers and any additional meeting fees are
based upon each member only being compensated for one meeting when joint Boards
of Directors meetings occur.

***Lead Directors or Chairs of more than one subsidiary Board will only be paid
a single annual retainer fee of $15,000 for service as Lead Director or Chair on
those Boards.

--------------------------------------------------------------------------------